Citation Nr: 9933564	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-05 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an earlier effective date of award of 
compensation benefits for dysthymia with intermittent major 
depression prior to September 4, 1992.

2.  Entitlement to an earlier effective date of award of 
compensation benefits based on a total disability rating 
based on individual unemployability prior to September 4, 
1992.

3.  Entitlement to an increased rating for dysthymia with 
intermittent major depression currently rated as 50 percent 
disabling.

4.  Entitlement to an increased rating for post operative 
residuals of a herniated nucleus pulposus with 
hemilaminectomy and diskectomy currently rated as 40 percent 
disabling.

ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
April 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
February 1998 the Board issued a decision which found, inter 
alia, that the veteran was not entitled to an earlier 
effective date of awards of compensation benefits for PTSD or 
a total disability rating based on individual unemployability 
or to increased ratings for post operative residuals of a 
lumbar laminectomy with degenerative disc disease of the 
lumbosacral spine or dysthymia with intermittent major 
depression.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In April 1999, on the basis of 
a joint motion of the parties, the Court vacated that 
decision and remanded those issues for further action by the 
Board. 

The Board notes that the veteran did not pursue an appeal as 
to that part of the Board decision which denied entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or being housebound.

The Board further notes that in correspondence dated in 
February 1989 the veteran claimed that he had hypertension 
which was secondary to his service connected back disorder.  
That issue has not been addressed by the RO and is referred 
to the RO for appropriate adjudicative action.



FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was denied by the Board in September 
1987.

2.  His reopened claim for service connection for a 
psychiatric disorder was received by the VA on September 4, 
1992.

3.  He was awarded compensation benefits effective as of the 
date of receipt of that reopened claim.


CONCLUSION OF LAW

The criteria for payment of compensation benefits for 
dysthymia with intermittent major depression prior to 
September 4, 1992 are not met.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.400(b)(2), (q)(1)(ii) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially granted service connection for 
lumbosacral strain in 1969 based a diagnosis in service and a 
finding of characteristic pain on motion.  On VA examination 
in May 1972 it was reported that the back appeared normal.  
The veteran held his back rigidly and moved cautiously.  All 
movements except hyperextension were reportedly limited by 
pain.  The veteran reported pain radiating down the left 
thigh.  A 20 percent rating was assigned effective in April 
1972.  The veteran was hospitalized at a VA facility in July 
and August 1975.  A hemilaminectomy and diskectomy at L4-L5 
on the left was done.  On VA examination in May 1976 the 
veteran showed spasm and splinting of the lumbosacral spine.  
He stated that he avoided bending because of back pain.  Side 
bending was markedly limited.  He could not sit upright 
because of lumbar spine stiffness.  The diagnosis of the 
veteran's service connected back disorder was changed to 
herniated nucleus pulposus with post operative residuals of a 
hemilaminectomy and diskectomy at L4-L5 and a 40 percent 
rating was assigned effective in April 1975.

A decision of a Social Security Administration Administrative 
Law Judge dated in June 1983 shows that the veteran was found 
to be disabled for Social Security purposes as of January 
1982.  That finding was based on the veteran's back and 
psychiatric disabilities.  In that decision it was reported 
that a psychologist testified at the veteran's the Social 
Security hearing.  His testimony included an opinion that the 
veteran had depression because of the back pain he suffered.

In a rating action dated in June 1985 the RO denied service 
connection for a psychiatric disorder on the grounds that it 
was not incurred in or aggravated during service and that it 
was not secondary to the veteran's service connected back 
disorder.  The veteran was notified of that decision and of 
his right to appeal in a letter dated in July 1985.

The veteran submitted a copy of a medical examination dated 
in May 1986 which showed diagnoses of psychological factor 
affecting physical disorder, questionable degenerative disc 
disease, questionable chronic lumbosacral strain and weakness 
of the right hand.  A report from another physician dated in 
May 1986 reveals that the veteran had a failed back syndrome 
with possible significant psychological factors affecting a 
physical disorder.  A medical report dated in July 1986 shows 
diagnoses of degenerative disc disease, chronic lumbosacral 
strain and depression.

The veteran was hospitalized at a VA facility in March 1987 
complaining of chronic back pain and depression.  The 
impression was minimal retrolisthesis at L4-L5 with 
arthritis.  It was opined that there was a large psychiatric 
component to the back pain and that the leg pain might be 
caused by retrolisthesis with some impingement.  An MRI 
showed a possible slipped disk at L4-L5 with possible 
impingement on the nerve root.  Diagnoses were affective 
psychosis, paranoid personality disorder and chronic back 
pain.

In a decision dated in September 1987 the Board denied 
service connection for a psychiatric disorder on the basis 
that it was not incurred in service and was not proximately 
due to or the result of a service connected disability.

In a statement dated in February 1989 the veteran reported 
that he had been treated at a VA facility for stress, 
depression and hypertension.  He indicated that he felt that 
his hypertension was the result of his back injury.  

On VA orthopedic examination in October 1989 the veteran 
complained of severe pain down the right leg which was 
present all of the time.  He stated that he was unable to 
work due to back pain.  Examination revealed that the veteran 
had good muscle strength.  He came in a wheelchair, but was 
able to walk without too much difficulty.  He wore a type of 
back brace that was designed for the upper thoracic region 
and the examiner commented that it would have little effect 
on the veteran's lumbosacral pain and he was unable to 
discover the reason for the type of back brace the veteran 
was wearing or the reason for wearing a back brace at all.  
Straight leg raising was negative and all other neurological 
signs were within normal limits.  It was difficult to tell 
whether there was any sensory loss.  The examiner concluded 
that there was a large amount of overlay secondary to 
anxiety.  He noted that the veteran's purported inability to 
work might be due to anxiety rather than actual back pain.  
On neurological examination it was noted that the veteran had 
a past diagnosis of depressive-affective psychosis and 
paranoid personality disorder.

In an informal hearing presentation by the veteran's 
representative dated September 4, 1992 the issue of 
entitlement to service connection for a psychiatric disorder 
secondary to the veteran's service connected back disability 
was raised.

In a decision dated in July 1993 the Board remanded the issue 
of entitlement to total disability rating based on individual 
unemployability to the RO for further development to comply 
with a Court remand.  In that remand the Board also addressed 
the additional issues of entitlement to service connection 
for peptic ulcer disease and for a psychiatric disorder, 
directing the RO to complete action with regard to those 
issues which were found to be inextricably intertwined with 
the issue of entitlement to a total disability rating based 
on individual unemployability.

In November 1993 the veteran was seen at a VA out patient 
clinic complaining of depression of two to three months 
duration.  He reported that he had been seeing a private 
psychiatrist for 4 to 5 years.  He reported increased pain 
and increased rumination about his ability to work.  He also 
reported low self esteem and decreased appetite.  He denied 
crying spells, loss of energy or suicidal or homicidal 
thoughts.  Diagnoses included possible major depression and 
possible dysthymia.  

On VA psychiatric examination in August 1994, the veteran 
complained of feeling depressed when his back bothered him.  
He reported that at times he retreated to a basement bedroom 
and isolated himself from the family for periods lasting from 
a week or two to a month or two at a time.  He stated that 
during these depressive episodes he had a hard time sleeping 
and decreased appetite with weight loss, decreased interest 
in sex and mental concentration distracted by pain.  
Examination revealed that the veteran walked with a limp.  He 
was calm, cooperative, alert and oriented.  He maintained 
good eye contact and related appropriately to the questions 
ask of him.  His thoughts were linear, logical and without 
psychomotor delay.  He described his mood as pretty good even 
though his back was acting up.  His fund of knowledge and 
information was adequate.  Judgment was intact.  Diagnoses 
included dysthymia, intermittent major depression associated 
with back pain and chronic back pain.

In a rating action dated in February 1995 the RO granted 
service connection for dysthymia with intermittent major 
depression as secondary to the veteran's service connected 
low back disability and assigned a 50 percent rating for that 
disability.  That rating was made effective September 4, 
1992.

In a letter dated in June 1995 a VA psychologist stated that 
based on available history it appeared that the veteran's 
depression had been a significant impairment at least since 
1991, and probably since 1982.

The veteran's claim for service connection for a psychiatric 
disorder was denied by the RO in a rating action dated in 
June 1985 on the basis that he did not have a psychiatric 
disorder which was incurred in service or was proximately due 
to or the result of a service connected disability.  The 
veteran appealed that decision and the denial of service 
connection for a psychiatric disability was upheld by a Board 
decision dated in September 1987.

On September 4, 1992 the veteran's representative raised the 
issue of entitlement to service connection for a psychiatric 
disorder.  In a rating action dated in February 1995 the RO 
granted service connection for dysthymia with intermittent 
major depression as secondary to the veteran's service 
connected low back disability and assigned a 50 percent 
rating for that disability.  That rating was assigned 
effective September 4, 1992.

The effective date of award of compensation benefits based on 
an original claim is the date of discharge from service if 
application therefor is received within one year after 
discharge.  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.400(b)(2) (1998).  Where 
compensation benefits are granted based on new and material 
evidence received after final disallowance of a claim, the 
effective date of award is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (1998).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101 
(West 1991); 38 C.F.R. § 3.151 (1998).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA, form a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
When a claim has been filed which meets the requirements of 
§ 3.151, an informal request for increase or reopening will 
be accepted as a claim.  

"The Court has held that the Board is required to adjudicate 
all issues reasonably raised by a liberal reading of the 
appellant's substantive appeal, including all documents and 
oral testimony in the record prior to the Board's decision.  
See Solomon v. Brown, 6 Vet.App. 396, 402 (1994); EF v. 
Derwinski, 1 Vet.App. 324, 326 (1991).  'Where such review of 
all documents and oral testimony reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised.'  Suttmann v. Brown, 5 Vet.App. 127, 132 (1993).  
On the other hand, the Board is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Talbert v. Brown, 7 Vet.App. 352, 356-57 
(1995) (holding that the BVA is not required to do a 
'prognostication' but to review issues reasonably raised by 
the substantive appeal)."  Brannon v. West, 12 Vet.App. 32 
(1998).

In this case the veteran's claim for service connection for a 
psychiatric disorder was denied by the RO in June 1985 and 
the denial was upheld by the Board in September 1987.  He 
reopened his claim in September 1992.  The statement of the 
veteran in February 1989 constituted a claim for service 
connection for hypertension as secondary to his back 
condition which has not yet been adjudicated by the RO.  
However, while he made reference in that statement to medical 
treatment for stress and depression, he did not claim service 
connection for a psychiatric disorder as having existed in 
service or as secondary to his service connected back 
disorder.  In an October 1989 VA examination it was noted 
that the veteran had functional overlay secondary to anxiety 
and that he had a past diagnosis of depressive-affective 
psychosis and paranoid personality disorder, but the 
examination reports did not contain an opinion indicating 
that any psychiatric disorder was caused by the veteran's 
service connected back disability.  In any case a medical 
report, even from a VA source constitutes a claim for service 
connection only when a claim specifying the benefit sought is 
received within one year from the date of examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(1998). 

Accordingly, in this case the law clearly provides that 
benefits cannot be paid for any time earlier than the date of 
receipt of the reopened claim, September 4, 1992.  There is 
no provision for paying benefits from an earlier date based 
on the veteran's assertion that his psychiatric disorder 
existed from an earlier date.  The July 1992 remand decision 
of the Court in this case addressed only the issue of total 
disability rating based on individual unemployability.  
Therefore, the veteran's contention that the VA did not 
comply with that decision in establishing an effective of 
award of compensation benefits for his now service connected 
psychiatric disability is not valid.  Additionally, the Board 
notes that the veteran has not requested reconsideration of 
the 1987 Board decision which denied service connection for a 
psychiatric disorder.

The Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  The veteran 
in this case has failed to allege facts which meet the 
criteria set forth in the law or regulations and, 
accordingly, his claim must be denied.


ORDER

Entitlement to an effective date earlier than September 4, 
1992 for the award of compensation benefits for dysthymia 
with intermittent major depression is denied.


REMAND

In accordance with the Court's order, the remaining issues 
must be remanded for further development prior to a final 
decision.

As noted in the joint remand, the Board's 1993 remand of this 
case directed examination of the veteran by a board certified 
psychiatrist.  Although the veteran was examined by a 
psychiatrist, who first reviewed his file, in August 1994, it 
was noted in the joint remand that an April 1997 examination 
was done by a psychologist.  The joint remand ordered another 
psychiatric examination by a psychiatrist who had an 
opportunity to review the file.

The joint remand also notes that the Board failed to discuss 
consideration of 38 C.F.R. §§ 3.321(b)(1), 4.40, and 4.45 in 
its evaluation of the severity of the veteran's back 
disorder.  In that regard the Court cited DeLuca v. Brown, 8 
Vet.App. 202 (1995) and VAOPGCPREC 36-97 (Dec. 12, 1997).  
The Court directed the Board to obtain a new medical 
examination which considered limitation due to pain and other 
factors described in 38 C.F.R. § 4.40.  

Because the disability rating for the veteran's back disorder 
and the effective date for any potential increase in that 
rating remains to be determined, the issue of entitlement to 
an earlier effective date of award of a total disability 
rating based on individual unemployability must be deferred 
pending completion of action on the increased rating issue.

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
examination by a board certified 
psychiatrist to determine the nature and 
extent of any psychiatric disability 
found.  The report of examination should 
include a detailed description of all 
clinical manifestations and an opinion as 
to the degree of industrial impairment 
caused by the veteran's psychiatric 
symptoms.  The examiner should be 
provided with the claims folder for 
review prior to the examination. 

2.  The RO should arrange for an 
orthopedic VA examination in order to 
determine the nature and severity of the 
veteran's back disability.  All indicated 
testing should be conducted.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
appellant's service connected disability 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  It is requested that the 
examines provide explicit responses to 
the following questions: 

(a)  Does the service connected 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves? 
 
(b)  Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner 
should so indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability. 

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connection 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability.  If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, 
the examiners should so indicate. 

3.  When the above action has been 
completed, the RO should review the 
examination reports and assure that all 
requested information has been provided.  
If not, the examinations should be 
returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1998).  The 
pending issues should then be reevaluated 
by the RO.  In considering the rating 
assigned for the veteran's back disorder, 
consideration should be accorded to 
whether 38 C.F.R. §§ 4.40, 4.45 apply, 
and if so, whether they provide a basis 
for any change in the award of 
compensation benefits.  In addition to 
considering the veteran's entitlement to 
an increased rating under the provisions 
of the rating schedule, the RO should 
specifically consider his entitlement to 
an extra-schedular rating under the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) including referral of the 
case to the Director, Compensation and 
Pension Service if indicated.  If such 
referral is not found to be appropriate, 
the reasons for non-referral should be 
set forth.

4.  In the event that the determination 
remains adverse to the appellant, he 
should be provided with a supplemental 
statement of the case should be given an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

